Citation Nr: 1700443	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  16-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI). 

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1982 to August 2008.  His awards and decorations include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the February 2012 rating decision, the RO denied the Veteran's claim for service connection for TBI in pertinent part due to the Veteran's failure to report for a VA examination.  In May 2012, the Veteran filed a claim to reopen the previously denied claim and subsequently reported for a VA examination in August 2012.  In a September 2012 rating decision, the RO reopened the claim and confirmed and continued the previous denial.  Although the RO indicated the claim on appeal stemmed from the September 2012 rating decision, as new and material evidence in the form of the August 2012 VA examination report was received within one year of the February 2012 rating decision, the Board finds that the February 2012 rating decision did not become final and remains on appeal.  38 C.F.R. §  3.156(b) (2016).  Therefore, the Board will consider the claim on a de novo basis.

The Board notes that in rating decisions issued in April and July 2016, the RO denied the Veteran entitlement to a TDIU.  In that regard, the record reflects that the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in June 2015.  He specifically attributed his unemployability to, among other things, his service-connected PTSD.  

It is now well settled that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities." Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  In this case, the Veteran filed his Notice of Disagreement concerning the initial disability rating assigned for his service-connected PTSD in November 2012.  Hence, when the RO issued its rating decisions regarding the issue of entitlement to a TDIU, the matter was already in appellate status, rendering this a situation where the appellant raised an additional issue while his original claim was on appeal.  As the Board is required to address all issues reasonably raised by the claimant, or the evidence of record, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Additional VA treatment reports were associated with the claims file that were not considered by the RO; however, in December 2016, the Veteran through his representative, waived initial RO consideration of additional private and VA treatment reports.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's TBI is at least as likely as not the result of an in-service event or injury.

2.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1101, 1131, 1154 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304  (2016).

2.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411  (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the issue of service connection for TBI, to the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of the Veteran's Claims Assistance Act of 2000 is not necessary at this time.  

With regard to the Veteran's appeal of the initial disability rating assigned for his service-connected PTSD, in Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the Veteran was afforded VA examinations in August 2012, April 2014, July 2015, and October 2015.  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD.  Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined in October 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2016). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service connection for TBI

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for TBI is warranted.

The Veteran contends that he has a TBI as a result of exposure to improvised explosive device (IED) blasts and mortar explosions.  Here, the Board finds that the record contains competent evidence of a diagnosis of TBI.  See, e.g., July 2015 VA TBI examination; August 2013 statement from Capt. M.S. MD (initials used to protect privacy); August 2012 VA examination; July 2011 VA TBI clinic treatment record.  

The second requirement for service connection is in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In this regard, the Veteran's service treatment records confirm that, during his November 2007 separation examination, he reported tinnitus since Iraq and nearby IED blasts and mortar explosions.  The Veteran's DD Form 214 reveals that he was awarded the Combat Action Badge, he served in Iraq from December 2006 to October 2007, and his military occupational specialty was automated logistical support.  The Board finds that the Veteran's lay account that he was subject to multiple IEDs is consistent with his service and additional evidence of record.  In that regard, a November 2009 buddy statement notes that the Veteran led many combat logistics patrols and encountered many IEDs during his tour in Iraq.  Likewise, a December 2014 buddy statement reports that the Veteran was on three separate convoys that were hit with IEDs during his tour in Iraq.  Based on the foregoing, the Board finds that there is competent and credible lay evidence of an in-service injury.  

The remaining and dispositive issue in this case is whether the evidence of record is at least in equipoise as to a relationship (nexus) between the in-service injury and the currently diagnosed TBI.  See 38 C.F.R. § 3.303 (a), (d); Shedden, 381 F.3d at 1167.  The Board finds that it is.  

A July 2011 VA TBI consult reflects that following a thorough examination of the Veteran and consideration of his history, he was noted to have a history consistent with mild TBI sustained secondary to IED blasts during his deployment to Iraq.  In addition, a February 2015 private medical opinion from Dr. J.B. noted that the Veteran served in Iraq and was hit by three IEDs.  Dr. J.B. opined that the Veteran's injury was related to the IED blasts.  A January 2015 operative note from Dr. J.B. indicates the Veteran required shunt placement for a right temporoparietal porencephalic cyst, posttraumatic, in part, due to a history of traumatic brain injury suffered in Iraq during war time duty.  Moreover, a July 2015 VA examination reflects that the Veteran had a TBI that was at least as likely as not incurred in or caused by an in-service injury or event.  The examiner reviewed the claims file and concluded that the Veteran most likely had sequalae from a TBI prior to the intracranial cysts developing.  The examiner further stated that the Veteran had significant multiple blast exposures which would most likely have some sequalae.  The Board finds that the aforementioned medical nexus statements have significant probative value, as they were based on the Veteran's lay statements, a clinical evaluation, and the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion). 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's TBI is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for TBI is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


III.  Increased evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126  (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The Veteran's PTSD is currently assigned a 30 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change applies in this case as the Veteran's claim was certified to the Board in May 2016.  Therefore, the regulations pertaining to the DSM-V are for application.

During an August 2012 VA examination, the Veteran was assessed as having PTSD, depressive disorder, and alcohol dependence.  The Veteran reported symptoms of anxiety and panic attacks, intrusive thoughts and flashbacks, disinterest in activities, detachment from others, restricted affect, sleep disturbance, irritability with anger outbursts, difficulty concentrating, hypervigilance, poor judgment and exaggerated startle response.   The examiner noted that some symptoms such as anhedonia, depression/withdrawn mood, and sleep disturbance could also be attributed to heavy alcohol abuse; however, due to the overlap in symptomatology of the concurrent psychiatric diagnoses, the symptoms could not be delineated.   

The Veteran stated that he divorced his first wife around 1999 and had three children from that marriage.  He stated that he had a strained relationship with his children who frequently and openly shared how the divorce negatively impacted their lives and own relationships.  The Veteran remarried in 2012 but reported that he doubted the marriage would last.  He maintained contact with his children but indicated that they kept their distance from him until he "gets some help."  He reported that his family was critical of his mental problems and his unemployment.  He denied any close friends or social contacts outside his family.  

With regard to employment, the Veteran obtained a job following discharge as a civilian contractor and returned to Iraq for three years.  The Veteran reported that he had been unemployed since May 2011 but was actively seeking work.  

During the examination, the Veteran was noted to endorse depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, impaired judgment, disturbances of motivation and mood and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

An April 2014 Review PTSD VA Disability Benefits Examination revealed that the Veteran was diagnosed as having PTSD and TBI.  The examiner stated that the Veteran's psychiatric symptoms could be attributed to both PTSD or TBI and could not be differentiated.  However, the examiner stated that he suspected that the Veteran's PTSD was the primary cause of his symptoms, which were made worse by his TBI.  The examiner found that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking and/or mood.  

An August 2014 VA mental health psychiatry treatment note shows that the Veteran was diagnosed as having PTSD and TBI.  The Veteran reported that he benefitted from the VA Anger Management group.  He reported trouble getting along with his wife but that he was working on it.  Moreover, he reported that he was glad that he had switched work assignments.  In addition, he stated that his sleep had improved after getting a CPAP machine for his sleep apnea.  The mental status examination showed he was dressed appropriately, motor activity was calm, he was cooperative, speech was of normal rate/volume, his mood was euthymic, affect was flexible, and attention, concentration, and memory were normal.  The Veteran's thought process was normal, linear, and goal oriented.  He denied auditory or visual hallucinations, and delusional thoughts.  His judgment and insight were good.  He was oriented to person, place, situation, and date. 

A March 2015 VA treatment record shows that the Veteran reported that he worked at the Orlando RO and was currently on leave under the Family Medical Leave Act (FMLA).  He further stated that he planned on a medical retirement because he was physically and mentally not ready to work. 

A July 2015 VA examination report notes that the Veteran had a diagnosis of PTSD, major depressive disorder, and TBI.  The Veteran stated that he had intrusive symptoms such as distressing memories and distressing dreams related to trauma.  He avoided talking about traumatic events and avoided reminders of the events.   He expressed negative alterations in cognition with lack of trust of others and avoiding people.  He reported increased arousal and reactivity associated with traumatic events.  He stated that he experienced poor concentration.  He stated that he easily became frustrated and often angry; these disturbances were noted to have caused significant distress socially and occupationally.  The examiner stated that, while many of the Veteran's major depressive disorder and PTSD symptoms did overlap, such as irritability and poor concentration, there were some symptoms, such as anhedonia, overeating, and sadness, that were attributable to major depressive disorder.  The examiner stated that the Veteran's symptoms of depression and PTSD may be exacerbated by his TBI.  The examiner opined that the effects of the Veteran's TBI on his other psychiatric diagnoses would be difficult to separate at this time.  

The Veteran reported that he continued to be married, but had a strained marriage.  He stated that his wife became frustrated with his checking behavior and PTSD symptoms.  In addition, his relationships with his three adult children were strained because of moodiness.  The Veteran reported having a few friends and talking only to military people.  

With regard to occupation, the Veteran was noted to have been employed in the mail room at the Orlando RO since December 2013, but he was on medical leave. He reported difficulty taking orders after being a leader in the military.

On examination, the Veteran was casually dressed.  He was cooperative and social.  He presented as depressed with a blunted affect.  He used a stress ball throughout the interview and his psychomotor activity was slightly delayed.  The Veteran's speech was noted to be clear and normal in rate and prosody and he spoke softly.  He maintained fair eye contact.  He denied hallucinations or delusions.  He was goal directed yet slightly tangential in his thoughts.  He was alert and oriented to person, place, time, and circumstance.  He demonstrated fair and adequate insight and judgment.   

The examiner noted depressed mood, anxiety, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, memory loss for names of close relatives, own occupation, or own name, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, obsessional rituals, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. 

A July 2015 VA psychotherapy note showed a diagnosis of PTSD and hypersexual disorder.  The Veteran reported increased depression and isolating at home and forgetting to let the dog out.  The Veteran denied suicidal or homicidal ideation.  The Veteran was oriented, neatly groomed, and had adequate hygiene.  The Veteran's attention was focused and psychomotor functioning was calm.  His speech was spontaneous, of normal rate, and soft.  His cognition was logical and goal-directed; his thought content was realistic and coherent.  The Veteran's judgment showed that he planned effectively.  The Veteran's insight was limited and he reported problems with short term memory.  His mood was depressed and affect was flat.  In terms of impulse control, the examiner related it to sexual impulses.  

An October 2015 VA examination assessed the Veteran with a primary diagnosis of PTSD, with additional diagnoses of TBI, bipolar mood disorder, and cluster B personality traits.  The examiner stated that he would not question prior evaluations regarding the diagnosis of PTSD, but that he could not attest to the level of improvement or deterioration of PTSD symptoms.  The examiner stated he believed that most of the Veteran's current psychiatric symptoms were attributable to bipolar disorder and the Veteran's character traits.  

With regard to employment, the Veteran stated that he was in Iraq as a contractor for 3 years following service.  He subsequently went to Afghanistan for 6 months and then Fort Irwin for 6 months.  The Veteran stated that he quit all the jobs and got into trouble because he was used to being in charge.  The Veteran reported that he was involved in several fights and took his frustration out on others.  He stated that he broke one person's hand and verbally abused others. 

The VA examiner noted that the Veteran endorsed symptoms of suspiciousness, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, and impaired impulse control.  

On examination, it was noted the Veteran was cooperative, with an air of importance to him; his speech was verbose and at times irrelevant.  The Veteran's mood was labile with a reactive and composed affect.  His thought processes were circumstantial, at time tangential, with no evidence of delusional thinking or hallucinations, but with overvalued ideas of perceived personal importance.  The Veteran did not endorse obsessions, compulsions, suicidal, or homicidal ideation.  He was alert and oriented.  The Veteran's attention, organization, planning, and sequencing of information were fair.  His judgment was biased to an extreme and he had partial insight. 

The examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for PTSD.  However, the Board also finds that the Veteran is not entitled to an initial evaluation in excess of 70 percent for the entire period on appeal.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Board finds that the record demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating during the appeal period, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examinations.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes sleep impairment, unprovoked anger and irritability, social isolation, mild memory loss, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, problems with concentration, hypervigilance, and exaggerated startle response.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118.  

More specifically, the record indicates that the Veteran has had difficulty with anger and unprovoked violence, including angry outbursts toward his wife and violence toward coworkers.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Additionally, the evidence indicates that the Veteran has experienced near-continuous depression throughout the appeal period.  Moreover, the Veteran's PTSD symptoms have caused significant social isolation and strained family relationships with his wife and children, which indicates an inability to establish and maintain effective relationships as reflected by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as suicidal ideation, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as impaired impulse control and social isolation more closely approximate the criteria for a 70 percent evaluation.  

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In that regard, the August 2012, April 2014, and July 2015 VA examiners all opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood which is commensurate with a 70 percent evaluation.   

In sum, given the lay and medical evidence discussed above, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating.

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran remains married and has maintained some social relationships.  The Veteran has consistently denied suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.  With the exception of the July 2015 VA examination, VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.  


IV.   Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1). However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include anger, anxiety, impaired impulse control, irritability, sleep impairment, and memory and concentration problems.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes. Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning. 

Finally, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status , just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111  (2008).


ORDER

Subject to the law and regulations governing the award of monetary benefits, entitlement to service connection for TBI is granted. 

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.

REMAND 

As noted above, the Board finds that it has jurisdiction over the issue of the Veteran's entitlement to a TDIU.  In light of the grant of service connection for TBI, which may impact the Veteran's entitlement to a TDIU, as well as the need for additional development, the Board finds that a remand is necessary prior to a final adjudication of the issue of the Veteran's entitlement to a TDIU.  

The Board finds that the Veteran should undergo a social and industrial survey to assist the Board in determining the effect of his service-connected disabilities on his ability to work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  However, medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 ; Floore, 26 Vet. App. at 381.  On remand, the AOJ should obtain a social and industrial survey to address the combined impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work. 

       The social worker is requested to:
      
      (a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

 A written copy of the report should be associated with the claims folder. 

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

 The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


